DETAILED ACTION

This office action is in response to the claims filed 4/10/2020.  Claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claims 1-20 recite the limitation “an “oxygen battery”.  The Merriam-Webster Dictionary defines a battery as “a group of two or more cells connected together to furnish electrical current”.  In applicant’s Background section of the specification on pages 1-2, applicant describes a chemical oxygen battery as a device that measures oxygen concentration by means of a chemical reaction to produce a current, and a paramagnetic oxygen battery as a device that measures oxygen concentration by providing a magnetic field and obtaining a concentration based on a linear relationship between the oxygen concentration and the moment (current).  For purposes of examination, the limitation “oxygen battery” will be interpreted to include any device that is capable of measuring the concentration of oxygen, and outputting a current as an electrical signal.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A switch component” in claims 3, 11, and 19.
“A gas source module” in claims 6 and 9.
“An exhaust gas discharge device” and “an anesthetic supply device” in claim 8
“An expiratory device . . . for adjusting the flow rate or pressure of the exhaled gas” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 12-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tham et al (5,806,513) in view of Hickle et al (2004/0107965).
Regarding claim 1, Tham discloses an anesthesia apparatus comprising a breathing circuit (14) comprising an inspiratory branch (36) (inspiratory conduit), an expiratory branch (38) (expiratory conduit), an absorption tank branch (39) (re-breathing conduit) (col 5, ln 18-28), an inspiratory one-way valve (42) (inspiratory check valve) (col 5, ln 57-60), a connection pipeline (conduit connecting patient (100) to wye-piece connecting inspiratory (36) and expiratory branch (38)) (col 5,ln 38-48) and an expiratory one-way valve (44) (col 5, ln 57-60), wherein the inspiratory branch (36) and the expiratory branch (38) communicate via the connection pipeline (col 5, ln 38-44)), the inspiratory one-way valve (42) is arranged in the inspiratory branch (36), the expiratory one-way valve (44) is arranged in the expiratory branch (38) (col 5, ln 57-60), one end of the absorption tank branch (39) communicates with the inspiratory branch (36) and is located at a front end of the inspiratory one-way valve (42), and the other end of the absorption tank branch (39) communicates with the expiratory branch (38) and is located at a rear end of the expiratory one-way valve (44) (fig 1, col 5, ln 48-55); and an oxygen battery (24) connected to the inspiratory branch (36) (sensors (24) detect oxygen concentration) (col 7, ln 32-38), with a joint being located at a rear end of the inspiratory one-way valve (42) (as shown in fig 1, joint formed as a Y-connector between the inspiratory branch (36), expiratory branch (38), and connection pipeline to patient (100) is formed at a rear end of the inspiratory one-way valve (42)  (fig 1, col 5, ln 17-39).
Tham does not disclose an oxygen battery calibration system including a calibration management controller, the calibration management controller controlling a calibration gas to enter the inspiratory branch and flow out through the oxygen battery, the connection pipeline and the expiratory branch, and the calibration management controller performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery.
However, Hickle in fig 2 teaches a system and method for monitoring gas supply including a gas sensor (35), which may be an oxygen battery (galvanic cell oxygen sensor) (para [0024]), and an oxygen battery calibration system including a calibration management controller (14) (controller) (para [0023]), the calibration management controller (14) controlling a calibration gas to enter an inspiratory branch (42) (gas outflow to patient) and flow out through the oxygen battery (35) (via valve (44)) (para [0024]), and the calibration management controller (14) performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery (35) (automatically calibration oxygen battery (35) by taking a sample of room air and/or 100% oxygen and exposing gas sensor to gas sample) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Tham by providing an oxygen battery calibration system including a calibration management controller, the calibration management controller controlling a calibration gas to enter the inspiratory branch and flow out through the oxygen battery, the connection pipeline and the expiratory branch, and the calibration management controller performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery as taught by Hickle so that the oxygen battery is integral to the processing unit and is capable of recalibrating itself, thereby reducing the need and expense of manual recalibration of the oxygen battery (Hickle, para [0016]).  The now-modified Tham’s device is considered to control a calibration gas to enter the inspiratory branch and flow out through the connection pipeline and the expiratory branch, as Hickle discloses the calibration gas entering the inspiratory branch (42 of Hickle) (Hickle, para [0024]), and fig 1 of Tham shows that gas entering the inspiration branch (36 of Tham) through the oxygen battery (24 of Tham) flows out through the connection pipeline and the expiratory branch (38 of Tham)) (Tham, col 5, ln 18-28).
Regarding claim 7, the modified Tham’s reference discloses the oxygen battery (35 of Hickle) is a chemical oxygen battery (galvanic cell or fuel cell oxygen battery) (Hickle, para [0024]), and the calibration management controller (14 of Hickle) calibrates the oxygen battery (35 of Hickle) with the calibration gas having at least two different oxygen concentrations (2-point calibration with pure oxygen and room air) (Hickle, para [0034]); or the oxygen battery (35 of Hickle) is a paramagnetic oxygen battery (may be a paramagnetic sensor) (Hickle, para [0029]), and the calibration management controller (14 of Hickle) calibrates the oxygen battery (35 of Hickle) with the calibration gas having at least one oxygen concentration (may be calibrated by taking a sample of room air, or performing a 2-point calibration with additionally 100% oxygen) (Hickle, para [0033]).
Regarding claim 8, Tham discloses an anesthesia machine, comprising an anesthetic supply device (12) (fresh gas supply, an exhaust gas discharge device (21) (pop-off valve) and a breathing circuit (14) (col 5, ln 18-29), wherein the breathing circuit (14) comprises an inspiratory branch (36) (inspiratory conduit), an expiratory branch (38) (expiratory conduit), an absorption tank branch (39) (re-breathing conduit) (col 5, ln 18-28), an inspiratory one-way valve (42) (inspiratory check valve) (col 5, ln 57-60), a connection pipeline (conduit connecting patient (100) to wye-piece connecting inspiratory (36) and expiratory branch (38)) (col 5,ln 38-48) and an expiratory one-way valve (44) (col 5, ln 57-60), wherein the inspiratory branch (36) and the expiratory branch (38) communicate via the connection pipeline (col 5, ln 38-44)), the inspiratory one-way valve (42) is arranged in the inspiratory branch (36), the expiratory one-way valve (44) is arranged in the expiratory branch (38) (col 5, ln 57-60), one end of the absorption tank branch (39) communicates with the inspiratory branch (36) and is located at a front end of the inspiratory one-way valve (42), and the other end of the absorption tank branch (39) communicates with the expiratory branch (38) and is located at a rear end of the expiratory one-way valve (44) (fig 1, col 5, ln 48-55); and an oxygen battery (24) connected to the inspiratory branch (36) (sensors (24) detect oxygen concentration) (col 7, ln 32-38), with a joint being located at a rear end of the inspiratory one-way valve (42) (as shown in fig 1, joint formed as a Y-connector between the inspiratory branch (36), expiratory branch (38), and connection pipeline to patient (100) is formed at a rear end of the inspiratory one-way valve (42)  (fig 1, col 5, ln 17-39); one end of the inspiratory branch (36) of the breathing circuit (14) communicates with the anesthetic supply device (12) (via inlet conduit (34)) (col 5, ln 39-45), and one end of the expiratory branch (38) of the breathing circuit (14) communicates with the exhaust gas discharge device (21) (via bellows conduit (46), bellows (16), and pop-off conduit) (18)) (col 5, ln 61-67); and during use of the anesthesia machine, the anesthetic supply device (12) supplies an inspiratory gas containing an anesthetic to the breathing circuit (14), the inspiratory gas enters the inspiratory branch (36) and is then supplied to a patient through the connection pipeline (Fresh gas enters breathing circuit (14) via inlet conduit (34) and is then conveyed to the patient (100) via inspiratory branch (36)), and at the same time, an exhaled gas from the patient also reaches the expiratory branch (38) through the connection pipeline of the breathing circuit (14) (expiratory limb 38 conveys expiratory gases away from the patient (100)) (col 5, ln 39-45).
Tham does not disclose an oxygen battery calibration system including a calibration management controller, the calibration management controller controlling a calibration gas to enter the inspiratory branch and flow out through the oxygen battery, the connection pipeline and the expiratory branch, and the calibration management controller performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery.
However, Hickle in fig 2 teaches a system and method for monitoring gas supply including a gas sensor (35), which may be an oxygen battery (galvanic cell oxygen sensor) (para [0024]), and an oxygen battery calibration system including a calibration management controller (14) (controller) (para [0023]), the calibration management controller (14) controlling a calibration gas to enter an inspiratory branch (42) (gas outflow to patient) and flow out through the oxygen battery (35) (via valve (44)) (para [0024]), and the calibration management controller (14) performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery (35) (automatically calibration oxygen battery (35) by taking a sample of room air and/or 100% oxygen and exposing gas sensor to gas sample) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Tham by providing an oxygen battery calibration system including a calibration management controller, the calibration management controller controlling a calibration gas to enter the inspiratory branch and flow out through the oxygen battery, the connection pipeline and the expiratory branch, and the calibration management controller performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery as taught by Hickle so that the oxygen battery is integral to the processing unit and is capable of recalibrating itself, thereby reducing the need and expense of manual recalibration of the oxygen battery (Hickle, para [0016]).  The now-modified Tham’s device is considered to control a calibration gas to enter the inspiratory branch and flow out through the connection pipeline and the expiratory branch, as Hickle discloses the calibration gas entering the inspiratory branch (42 of Hickle) (Hickle, para [0024]), and fig 1 of Tham shows that gas entering the inspiration branch (36 of Tham) through the oxygen battery (24 of Tham) flows out through the connection pipeline and the expiratory branch (38 of Tham)) (Tham, col 5, ln 18-28).
Regarding claim 9, Tham discloses the anesthesia machine is provided with a fresh gas outlet (34 of Tham) (inlet conduit) (Tham, col 5, ln 39-45), and the modified Tham’s reference discloses a gas source (11 of Hickle) for supplying anesthetic gases to a patient (Hickle, para [0024]) connected by a fresh gas outlet (conduit connecting fresh gas source (11 of Hickle) to gas outflow (42 of Hickle) to patient) (fig 2, para [0024]) and when the oxygen battery (35 of Hickle) is being calibrated, the fresh gas outlet supplies the calibration gas to the inspiratory branch (42 of Hickle) (Hickle, para [0024]).
Regarding claim 12, the modified Tham’s reference discloses the oxygen battery (35 of Hickle) is a chemical oxygen battery (galvanic cell or fuel cell oxygen battery) (Hickle, para [0024]), and the calibration management controller (14 of Hickle) calibrates the oxygen battery (35 of Hickle) with the calibration gas having at least two different oxygen concentrations (2-point calibration with pure oxygen and room air) (Hickle, para [0034]); or the oxygen battery (35 of Hickle) is a paramagnetic oxygen battery (may be a paramagnetic sensor) (Hickle, para [0029]), and the calibration management controller (14 of Hickle) calibrates the oxygen battery (35 of Hickle) with the calibration gas having at least one oxygen concentration (may be calibrated by taking a sample of room air, or performing a 2-point calibration with additionally 100% oxygen) (Hickle, para [0033]).
Regarding claim 13, Tham discloses an expiratory device (16) (bellows), which is arranged between the expiratory branch (38) and the exhaust gas discharge device (21) for adjusting the flow rate or pressure of the exhaled gas (bellows (16) drives flow of breathing gas during inspiration and expiration by compression and expansion of bellows (16)) (col 6, ln 24-38).
Regarding claim 14, the modified Tham’s references discloses a controller (22 of Tham (processor), 14 of Hickle (controller)), which controls the oxygen battery calibration system to perform the oxygen battery calibration during self-test of the anesthesia machine (device performs a self-test at a calibration step (101 of Hickle) to automatically calibrate oxygen battery (35 of Hickle)) (Hickle, para [0033]).
Regarding claim 16, Tham discloses an anesthesia device including a breathing circuit (14) comprising an inspiratory branch (36) (inspiratory conduit), an expiratory branch (38) (expiratory conduit), an absorption tank branch (39) (re-breathing conduit) (col 5, ln 18-28), an inspiratory one-way valve (42) (inspiratory check valve) (col 5, ln 57-60), a connection pipeline (conduit connecting patient (100) to wye-piece connecting inspiratory (36) and expiratory branch (38)) (col 5,ln 38-48) and an expiratory one-way valve (44) (col 5, ln 57-60), wherein the inspiratory branch (36) and the expiratory branch (38) communicate via the connection pipeline (col 5, ln 38-44)), the inspiratory one-way valve (42) is arranged in the inspiratory branch (36), the expiratory one-way valve (44) is arranged in the expiratory branch (38) (col 5, ln 57-60), one end of the absorption tank branch (39) communicates with the inspiratory branch (36) and is located at a front end of the inspiratory one-way valve (42), and the other end of the absorption tank branch (39) communicates with the expiratory branch (38) and is located at a rear end of the expiratory one-way valve (44) (fig 1, col 5, ln 48-55); and an oxygen battery (24) connected to the inspiratory branch (36) (sensors (24) detect oxygen concentration) (col 7, ln 32-38), with a joint being located at a rear end of the inspiratory one-way valve (42) (as shown in fig 1, joint formed as a Y-connector between the inspiratory branch (36), expiratory branch (38), and connection pipeline to patient (100) is formed at a rear end of the inspiratory one-way valve (42) (fig 1, col 5, ln 17-39).
Tham does not disclose a calibration method for an oxygen battery calibration system, wherein the calibration method is applied to an oxygen battery calibration system; and the calibration method comprises: controlling the calibration gas to enter the inspiratory branch and flow out through the oxygen battery, the connection pipeline and the expiratory branch; and performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery.
However, Hickle in fig 2 teaches a system and method for monitoring gas supply including a gas sensor (35), which may be an oxygen battery (galvanic cell oxygen sensor) (para [0024]), and an oxygen battery calibration system including a calibration management controller (14) (controller) (para [0023]), the calibration management controller (14) configured to perform the method steps of controlling the calibration gas to enter the inspiratory branch (42) (gas outflow to patient) and flow out through the oxygen battery (35) (via valve (44)) (para [0024]) and performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery (35) (automatically calibration oxygen battery (35) by taking a sample of room air and/or 100% oxygen and exposing gas sensor to gas sample) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Tham by providing an oxygen battery calibration system including a calibration management controller, the calibration management controller configured to perform the method steps of allowing a calibration gas to enter the inspiratory branch and flow out through the oxygen battery, and the calibration management controller performing an oxygen concentration calibration according to the calibration gas flowing through the oxygen battery as taught by Hickle so that the oxygen battery is integral to the processing unit and is capable of recalibrating itself, thereby reducing the need and expense of manual recalibration of the oxygen battery (Hickle, para [0016]).  The now-modified Tham’s method is considered to control a calibration gas to enter the inspiratory branch and flow out through the connection pipeline and the expiratory branch, as Hickle discloses the calibration gas entering the inspiratory branch (42 of Hickle) (Hickle, para [0024]), and fig 1 of Tham shows that gas entering the inspiration branch (36 of Tham) through the oxygen battery (24 of Tham) flows out through the connection pipeline and the expiratory branch (38 of Tham)) (Tham, col 5, ln 18-28).
Regarding claim 17, the modified Tham’s references discloses the calibration method is applied to an oxygen battery calibration system which is arranged in an anesthesia machine (Tham, abstract, Hickle, para [0024]), and the calibration method is performed during self-test of the anesthesia machine (device performs a self-test at a calibration step (101 of Hickle) to automatically calibrate oxygen battery (35 of Hickle)) (Hickle, para [0033]).
Regarding claim 20, the modified Tham’s reference discloses the calibration method further comprises: calibrating the oxygen battery (35 of Hickle) iwith the calibration gas having at least two different oxygen concentrations (2-point calibration with pure oxygen and room air) (Hickle, para [0034]).
Claims 2, 5, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tham and Hickle et al as applied to claims 1, 9, and 16 above, and further in view of Stone (2011/0041848).
Regarding claims 2 and 18, modified Tham discloses an oxygen battery calibration system.
Modified Tham does not disclose a bypass branch, wherein the bypass branch and the inspiratory branch are connected between the inspiratory one-way valve and the oxygen battery; and the calibration management controller controls the calibration gas to enter the inspiratory branch through the bypass branch during the oxygen concentration calibration.
However, Stone in fig 3a teaches a respiratory device including an oxygen battery (30) (primary oxygen sensor) and an oxygen battery calibration system including a calibration management controller (40) (control unit) and a bypass branch (48 (tube) (para [0136]), wherein the calibration management controller (40) controls a calibration gas (via valves (41, 46) to enter an inspiratory pathway (via cavity in manifold (36) enclosing gas pathway (29)) (para [0135]) through the bypass branch (48) during the oxygen concentration calibration (para [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the oxygen battery calibration system of modified Tham by providing a bypass branch, wherein the calibration management controller controls the calibration gas to enter the inspiratory branch through the bypass branch during the oxygen concentration calibration as taught by Stone in order to allow calibration of the oxygen battery to be performed with a small volume of calibration gas by providing the gas directly adjacent to the oxygen battery (Stone, para [0025]).  The now-modified Tham’s bypass branch is considered to be connected to the inspiratory branch between the inspiratory one-way valve and the oxygen battery, because, as shown fig 1 of Tham, the inspiratory one-way valve (42 of Tham) is connected upstream of oxygen battery (24 of Tham), and as shown in fig 3a of Stone, the bypass branch (48 of Stone) is connected at orifice (267 of Stone) between oxygen battery (30 of Stone) and a location at a right side of the gas pathway (29 of Stone) which corresponds to a location upstream of the oxygen battery (30 of Stone) relative a direction of flow of the gas pathway (29 of Stone) 
Regarding claim 5, the modified Tham’s references discloses in fig 3 of Stone one end of the bypass branch (48 of Stone) is connected to a common gas outlet (362 of Stone) (tube connecting to common gas source (20 of Stone)) (Stone, para [00131]), wherein the source of calibration gas may be from an anesthesia machine (Hickle discloses calibration gas source (para [0011]) may be from an anesthesia machine (Hickle, para [0024])), and the other end thereof is connected to the rear end of the inspiratory one-way valve in the inspiratory branch (as shown fig 1 of Tham, the inspiratory one-way valve (42 of Tham) is connected upstream of oxygen battery (24 of Tham), and as shown in fig 3a of Stone, the bypass branch (48 of Stone) is connected at orifice (267 of Stone) between oxygen battery (30 of Stone) and a location at a right side of the gas pathway (29 of Stone) which corresponds to a location upstream of the oxygen battery (30 of Stone), and therefore the other end of the bypass branch would be located at a rear end of the inspiratory one-way valve (42 of Tham)).
Regarding claim 10, modified Tham discloses an oxygen battery calibration system.
Modified Tham does not disclose a bypass branch, the bypass branch and the inspiratory branch are connected between the inspiratory one-way valve and the oxygen battery; one end of the bypass branch is connected to the common gas outlet or the fresh gas outlet of the anesthesia machine, and the other end thereof is connected to the rear end of the inspiratory one-way valve in the inspiratory branch; and the calibration management controller controls the calibration gas to enter the inspiratory branch through the bypass branch during the oxygen concentration calibration.
However, Stone in fig 3a teaches a respiratory device including an oxygen battery (30) (primary oxygen sensor) and an oxygen battery calibration system including a calibration management controller (40) (control unit) and a bypass branch (48 (tube) (para [0136]), wherein one end of the bypass branch (48) is connected to a common gas outlet (362) (tube connecting to common gas source (20)) (para [00131]), and the other end of bypass branch (48) is connected at orifice (267) adjacent oxygen battery (30) (para [0132]), wherein the calibration management controller (40) controls a calibration gas (via valves (41, 46) to enter an inspiratory pathway (via cavity in manifold (36) enclosing gas pathway (29)) (para [0135]) through the bypass branch (48) during the oxygen concentration calibration (para [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the oxygen battery calibration system of modified Tham by providing a bypass branch, wherein one end of the bypass branch is connected to a common gas outlet, and the other end thereof is connected adjacent to the oxygen battery, and wherein the calibration management controller controls the calibration gas to enter the inspiratory branch through the bypass branch during the oxygen concentration calibration as taught by Stone in order to allow calibration of the oxygen battery to be performed with a small volume of calibration gas by providing the gas directly adjacent to the oxygen battery (Stone, para [0025]).  The now-modified Tham’s bypass branch is considered to be connected to the inspiratory branch between the inspiratory one-way valve and the oxygen battery, because, as shown fig 1 of Tham, the inspiratory one-way valve (42 of Tham) is connected upstream of oxygen battery (24 of Tham), and as shown in fig 3a of Stone, the bypass branch (48 of Stone) is connected at orifice (267 of Stone) between oxygen battery (30 of Stone) and a location at a right side of the gas pathway (29 of Stone) which corresponds to a location upstream of the oxygen battery (30 of Stone) relative a direction of flow of the gas pathway (29 of Stone); and the other end of the bypass branch is considered to be connected to the rear end of the inspiratory one-way valve in the inspiratory branch because, as shown fig 1 of Tham, the inspiratory one-way valve (42 of Tham) is connected upstream of oxygen battery (24 of Tham), and as shown in fig 3a of Stone, the bypass branch (48 of Stone) is connected at orifice (267 of Stone) between oxygen battery (30 of Stone) and a location at a right side of the gas pathway (29 of Stone) which corresponds to a location upstream of the oxygen battery (30 of Stone), and therefore the other end of the bypass branch would be located at a rear end of the inspiratory one-way valve (42 of Tham)).
Claims 3-4, 6, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tham and Hickle et al as applied to claims 1, 9, and 16 above, and further in view of Gong et al (CN105597210A).
Regarding claims 3, 11, and 19, modified Tham discloses an oxygen battery calibration system wherein when the oxygen concentration calibration is performed, the calibration gas is capable of entering the inspiratory branch (Hickle, para [0027]).
Modified Tham does not disclose a switch component, wherein the switch component is arranged in the absorption tank branch for controlling the opening and closing of the absorption tank branch; and when the oxygen concentration calibration is performed, the switch component closes the absorption tank branch and the calibration gas is capable of entering the inspiratory branch.
However, Gong in fig 8 teaches a breathing circuit for an anesthesia system including an inspiratory branch (224) (live gas pipeline) (para [0063]), an expiration branch (222) (expiration pipeline) (para [0061]), and an absorption tank branch connecting the inspiratory branch (224) and the expiration branch (222) and containing a carbon dioxide absorption unit (226) (para [0065]), wherein a switch component (2261, 2263) (first, second bypassing valves) is arranged in the absorption tank branch for controlling the opening and closing of the absorption tank branch (para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the absorption tank branch of modified Tham by providing a switch component, wherein the switch component is arranged in the absorption tank branch for controlling the opening and closing of the absorption tank branch; and when the oxygen concentration calibration is performed, the switch component closes the absorption tank branch and the calibration gas is capable of entering the inspiratory branch as taught by Gong in order to control the flow of gases flowing in and out of the carbon dioxide absorber, and to close the absorption tank branch when the oxygen concentration calibration is performed to prevent gas mixing between the expiration branch and calibration gases entering the inspiration branch (Gong, para [0068]).
Regarding claim 4, the modified Tham’s reference discloses the switch component (2261 of Gong) is a switch valve (bypass valve which switches to a first and second station) (Gong, para [0068]).
Regarding claim 6, Tham discloses an input end of the inspiratory branch (36) communicates with a gas source module of an anesthesia machine (12) (fresh gas supply), or a fresh gas outlet (34) (inlet conduit) (Tham, col 5, ln 29-45), and the modified Tham’s reference discloses a gas source  module (11 of Hickle) for supplying anesthetic gases to a patient (Hickle, para [0024]) connected by a fresh gas outlet (conduit connecting fresh gas source (11 of Hickle) to gas outflow for inspiration (42 of Hickle) to patient) (fig 2, para [0024]) and the calibration management controller (14 of Hickle) controls the calibration gas to enter the inspiratory branch (42 of Hickle) during the oxygen concentration calibration (Hickle, para [0024]).
 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tham and Hickle et al as applied to claim 14 above, and further in view of Acker et al (2015/0320953).
Regarding claim 15, modified Tham discloses the device can perform a self-test of the anesthesia machine by calibrating oxygen battery prior to use (Hickle, para [0034]).
Modified Tham does not disclose the self-test of the anesthesia machine further comprises one or more of gas tightness detection, flow control system test or flow sensor calibration.
However, Acker teaches a system (100) to deliver a therapeutic gas, wherein the system performs a self-test (pre-use verification) comprising gas tightness detection (system (100) perform checks for leaks within system 100, for example, during pre-use verification by pressurizing, and/or prompting a user to install a therapeutic gas source, the system to a known pressure, opening and/or closing valves within system (100) and monitoring the pressure between the various open and/or closed valves with pressure sensors (para [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Tham by configuring a self-test performed before use of the device to verify gas tightness detection (check for leaks) as taught by Acker in order to allow the self-test to confirm the proper functioning of the device by verifying that there are no leaks (Acker, para [0207]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ricciardelli et al (2007/0107728) and Hosaka et al (10,058,286) disclose calibration controllers for calibrating an oxygen sensor in a respiratory device, Tham et al (5,701,888) and Heesch (2011/0061650) disclose breathing circuits for an anesthesia device, and Furhman et al (2003/0145855) and Bernstein (9,032,954) disclose absorption tank branches including a switch component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785